Citation Nr: 0938328	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-05 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement of service 
connection for bilateral Achilles tendonitis.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1976 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history

In March 1980, the Veteran filed a claim of entitlement to 
service connection for bilateral Achilles tendonitis.  The 
claim was denied by the RO in an August 1980 rating decision, 
which the Veteran did not appeal.  

In September 1984, the Veteran filed a claim to reopen his 
previously denied claim of entitlement to service connection 
for bilateral Achilles tendonitis.  In a December 1984 rating 
decision, the RO confirmed and continued the denial of the 
Veteran's claim.  The Veteran did not appeal the December 
1984 rating decision.  

In January 2007, the Veteran filed a claim to reopen his 
previously denied claim of entitlement to service connection 
for bilateral Achilles tendonitis.  In a September 2007 
rating decision, the RO reopened and denied the Veteran's 
claim.  The Veteran disagreed with the decision and perfected 
his appeal by filing a timely substantive appeal [VA Form 9] 
in February 2008.

As set forth in more detail below, the Veteran's claim of 
entitlement to service connection for bilateral Achilles 
tendonitis is being reopened.  The issue is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
D.C.  The Veteran will be informed if further action is 
required on his part.


FINDINGS OF FACT

1.  In December 1984, the RO reopened and denied the 
Veteran's claim of entitlement to service connection for 
bilateral Achilles tendonitis.  The Veteran was notified of 
that decision, and of appellate rights and procedures; he did 
not submit a timely appeal.

2.  The evidence associated with the claims folder subsequent 
to the December 1984 rating decision is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1984 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the December 1984 RO decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for bilateral 
Achilles tendonitis; therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
bilateral Achilles tendonitis.  Implicit in his claim is the 
contention that new and material evidence which is sufficient 
to reopen the previously-denied claim has been received.

Although the RO reopened the Veteran's claim, the question of 
whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding a 
decision favorable to the Veteran that may have been rendered 
by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) [before considering a previously adjudicated claim, the 
Board must determine that new and material evidence was 
presented or secured for the claim, making RO determination 
in that regard irrelevant]; see also Jackson v. Principi, 265 
F.3d 1366, 1369                  (Fed. Cir. 2001) [the Board 
has a jurisdictional responsibility to consider whether it 
was proper for the RO to reopen a previously denied claim].  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

With respect to notice to the Veteran regarding new and 
material evidence, the March 2007 VCAA letter stated, "[t]o 
qualify as new, the evidence must be in existence and be 
submitted to VA for the first time...In order to be considered 
material, the additional existing evidence must pertain to 
the reason your claim was previously denied...New and material 
evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  The letter thereby notified 
the Veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  Moreover, 
the March 2007 letter informed the Veteran as to the reason 
his claim was previously denied:  "[y]our claim was 
previously denied because not shown to exist during the VA 
examination.  Therefore, the evidence you submit must relate 
to this fact."  As such, the Veteran was adequately advised 
of the basis for the previous denial and of what evidence 
would be new and material to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in the above-
referenced March 2007 letter.  The VCAA letter indicated that 
in order for service connection to be granted, there must be 
evidence of an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service causing the injury or disease; 
a current physical or mental disability shown by medical 
evidence; and a relationship between the disability and an 
injury, disease, or event in military service.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2007 VCAA letter.  Specifically, the letter stated that 
VA would assist the Veteran in obtaining relevant records 
from any Federal agency, including those from the military, 
VA Medical centers, and the Social Security Administration.  
The Veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The March 2007 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The March 2007 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
above-referenced March 2007 VCAA letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the Veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
decision in Dingess.  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  In his 
February 2008 substantive appeal [VA Form 9], the Veteran 
declined the option of testifying at a personal hearing.   

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See    66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2008)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
January 2007, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the Veteran in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet App. 321, 328 (1999).  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible of 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Factual background

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
the Veteran has submitted new and material evidence with 
respect to that claim after the last final denial.  In this 
case, the last final denial is the unappealed December 1984 
rating decision.

The "old" evidence

At the time of the December 1984 rating decision, the 
evidence of record included the Veteran's service treatment 
records, VA medical examinations dated May 1980 and November 
1984, and private treatment records dated January 1984 
through November 1984.

Service treatment records dated January 1977 indicate the 
Veteran reported pain in his feet.  Additionally, service 
treatment records dated February 1977 indicate the Veteran 
again reported complaints associated with his feet, at which 
point he was diagnosed with Achilles tendonitis.  

The Veteran was afforded a VA examination in May 1980.  He 
reported to the VA examiner that he injured his right 
Achilles tendon in November 1976, prior to service, and that 
in March 1977, after discharge from service, he injured his 
left Achilles tendon.  An X-ray report of the Veteran's heels 
revealed normal findings.  Upon physical evaluation of the 
Veteran, the VA examiner noted the Veteran's "subjective" 
complaints of heel pain and diagnosed the Veteran with 
chronic Achilles tendonitis by history.   

In an August 1980 rating decision, the RO denied the 
Veteran's service connection for bilateral Achilles 
tendonitis.  The RO stated that the Veteran's pre-existing 
Achilles tendonitis was not permanently aggravated during his 
military service.

Private treatment records from Dr. L.M.S. dated January 1984 
reflect that the Veteran sought treatment for his Achilles 
tendonitis.  Upon physical examination of the Veteran, Dr. 
L.M.S. noted the Veteran's history and subjective complaints 
of chronic Achilles tendonitis.  He recommended exploratory 
surgery to address the Veteran's complaints concerning his 
Achilles tendonitis.    

A November 1984 VA examination report indicates the Veteran 
was diagnosed with a history of bilateral Achilles 
tendonitis.  Further, an examination of the Veteran's 
Achilles tendons was reported as normal.  

The December 1984 rating decision

In December 1984, the RO denied the Veteran service 
connection for bilateral Achilles tendonitis.  In rendering 
its decision, the RO indicated that "Achilles tendonitis not 
found on VA examination, noted by history."  

The Veteran was informed of the December 1984 rating decision 
by letter from the RO dated February 1985.  He did not 
appeal.

In January 2007, the Veteran requested that his claim be 
reopened.  After the RO reopened the Veteran's claim and 
denied on the merits, this appeal followed.  The evidence 
added to the record since the December 1984 consists of 
private treatment records from February 1984 through November 
1991 and a VA examination dated July 2007.  This evidence 
will be analyzed below.

Analysis

In December 1984, the RO denied the Veteran's claim to reopen 
because the Veteran failed to offer evidence indicating a 
diagnosis of bilateral Achilles tendonitis.  Specifically, 
the RO continued to deny the Veteran's claim because 
essentially there was no evidence of the first Hickson 
element, a current disability, namely bilateral Achilles 
tendonitis.  

The unappealed December 1984 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  
As explained above, the Veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted [i.e., after December 1984] evidence bears directly 
and substantially upon the specific matter under 
consideration.  

In reviewing the evidence added to the claims folder since 
the December 1984 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
Veteran's claim, specifically evidence demonstrating a 
diagnosis of bilateral Achilles tendonitis.  

In particular, the Veteran submitted private treatment 
records from Dr. L.M.S. dated April 1991 which indicate a 
diagnosis of tendonitis of the foot and ankle.  Further, 
private treatment records from the Michigan Department of 
Social Services dated November 1991 indicate a diagnosis of 
chronic leg pain secondary to tendonitis.  Lastly, a July 
2007 VA examination report indicates a diagnosis of moderate 
Achilles tendonitis.

In short, the additionally submitted evidence showing a 
current bilateral Achilles tendonitis disability serves to 
fulfill the crucial, but heretofore missing, element of 
current disability.  As such, this evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board concludes that 
new and material evidence pertaining to the existence of a 
current bilateral Achilles tendonitis disability has been 
submitted.  The Veteran's claim for entitlement to service 
connection for bilateral Achilles tendonitis is reopened.

Additional comments

As was indicated in the above VCAA discussion, VA's statutory 
duty to assist the Veteran in the development of his claim 
attaches at this juncture.  For the reasons explained in the 
remand section below, the Board finds that additional 
development is necessary before a decision on the merits of 
the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and, 
therefore, the probative value of proferred evidence in the 
context of the record as a whole.  The Justus presumption of 
credibility no longer attaches.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the 
limited purpose of reopening the claim, this does not 
necessarily make it sufficient to allow the grant of the 
benefits sought.  See generally Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) [material evidence is evidence that would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim].  

The Board finds that additional evidentiary development is 
required.  This will be discussed in the remand section which 
follows.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral Achilles 
tendonitis is reopened; to this extent only, the appeal is 
granted.


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, this case must be 
remanded for further development.

As noted above, in order to establish service connection 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(medical nexus), VA must obtain a medical nexus opinion.

As was discussed above, the medical records which were 
recently associated with the claims folder include a current 
diagnosis of bilateral Achilles tendonitis.  Thus, Hickson 
element (1) is arguably satisfied.  Service treatment records 
also indicate that the Veteran reported complaints associated 
with his feet and was diagnosed with Achilles tendonitis.  
Hickson element (2) has therefore also been met.

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the Veteran's 
claims folder offer an opinion as to a possible causal 
relationship between the Veteran's recent bilateral Achilles 
tendonitis diagnoses and his military service.  The Board 
finds that a VA examination is therefore necessary to decide 
the claim.  See Charles, supra; see also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  
  
Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and 
request that he identify any recent 
medical reports which refer to his 
bilateral Achilles tendonitis.  To the 
extent practicable, any such records 
should be obtained and associated with the 
Veteran's VA claims folder.

2.  VBA should then make arrangements for 
the Veteran's claims folder to be reviewed 
by an appropriate medical professional for 
the purpose of addressing whether it is at 
least as likely as not (e.g., a 50/50 
probability) that the Veteran's bilateral 
Achilles tendonitis is a result of his 
military service.  If the reviewer deems 
it to be necessary, physical examination 
and/or diagnostic testing should be 
undertaken.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


